Citation Nr: 1106193	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Marenna




INTRODUCTION

The appellant had active service from October 1986 to January 
1999, and from April 1999 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction of the case was subsequently transferred to 
the RO in Detroit, Michigan.


FINDING OF FACT

There has been demonstration by competent medical, and competent 
and credible lay, evidence of record that the appellant has 
allergic rhinitis that is related to service. 


CONCLUSION OF LAW

Allergic rhinitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  
3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  As 
such, the Board finds that any defect related to VA's duties to 
notify and assist under the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

III. Analysis

The appellant contends that he is entitled to service connection 
for allergic rhinitis.  For the reasons that follow, the Board 
concludes that service connection is warranted.

A June 1985 ROTC examination report reflects that the appellant's 
sinuses were normal.  No complaints of allergies were noted.  In 
a March 1984 report of medical history, the appellant denied 
having a history of sinusitis or hay fever and stated that he has 
no known allergies.  A February 1987 examination report reflects 
that the appellant's sinuses were normal.  A February 2004 
service treatment record reflects that the appellant reported 
sinus pain and was prescribed Flonase.  In a March 2004 report of 
medical history, the appellant noted that he took Flonase for 
allergies.  A March 2005 service treatment record reflects that 
the appellant was taking Flonase and reported recurrent sinus 
area pain.  An August 2005 service treatment record reflects that 
the appellant was taking Flonase and Zyrtec.  An October 2006 
service treatment record indicates the appellant had a diagnosis 
of allergic rhinitis.  He was prescribed Cetirizine (Zyrtec) and 
Flonase for allergies.  November 2006 and December 2006 service 
treatment records indicate the appellant continued to take Zyrtec 
and Flonase for allergies.  

A January 2007 pre-separation VA examination report reflects that 
the appellant had a diagnosis of perennial allergic rhinitis.  
The appellant reported that he had been on Zyrtec on and off for 
four to five years.  He stated that his allergies have gotten 
worse in the last seven to ten years and are now year round.  He 
reported that he took 10 mg of Zyrtec daily, year round, and 
Flonase.  He reported that the medications keep the allergies 
under control.  He stated that he is more symptomatic during 
ragweed and pollen season.  He reported that the main area 
affected is his nose with drainage, which is worse at night with 
drainage down the back of the throat with a chronic sore throat.  
He did not report eye symptoms.  He stated that he had a cough 
that was worse in the morning, and was dry and non-productive.  
No wheezing or shortness of breath was noted.  On physical 
examination, there was no mastoid or sinus tenderness.  Tympanic 
membranes of the ears were intact with no redness, drainage, or 
excessive cerumen.  The appellant's nose had pink nasal mucosa 
without exudate, sores, cracks or fissures.  There were no 
erosions on the nasal septum midline.  There was no obstruction 
of either nare and no nasal crusting or purulent discharge.  

A July 2009 VA treatment record reflects that the appellant had 
active diagnoses of allergic rhinitis, not elsewhere classified, 
and seasonal allergies.  The record indicates the appellant takes 
Flonase and Loratadine every day for allergies.  He reported that 
his allergies were kept at bay thus far due to Zyrtec.  On 
physical examination, there was no redness, swelling, pain or 
drainage.  The lungs had good excursion and expansion.  

In a March 2008 notice of disagreement, the appellant stated that 
he did not have allergies prior to entering the military, he was 
treated for allergies while on active duty, and still suffers 
from them.  As a lay person, the appellant is competent to report 
symptoms capable of lay observation.  Therefore the appellant is 
competent to state that he had symptoms of allergies, such as a 
cough or drainage.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  See 38 C.F.R. § 3.380.  The Board 
finds that a preponderance of the evidence demonstrates that the 
appellant's allergic rhinitis is not acute.  The January 2007 VA 
examination report and July 2009 VA treatment record indicate the 
appellant takes constant medication for allergic rhinitis.  The 
diagnosis of perennial allergic rhinitis indicates that the 
appellant's allergic rhinitis is not seasonal, but year-round.  
The July 2009 VA treatment record reflects the appellant has a 
diagnosis of allergic rhinitis, as well as a diagnosis of 
seasonal allergies, indicating that the appellant has both 
seasonal and non-seasonal allergic rhinitis.  

Given the evidence outlined above, the Board finds that the 
appellant is entitled to service connection for his allergic 
rhinitis.  The appellant has a current diagnosis of allergic 
rhinitis, he had a diagnosis of allergic rhinitis in service, and 
reports that he has had symptoms of allergic rhinitis since 
service.  The appellant's contentions that he had allergic 
rhinitis in service and following service are supported by his 
service treatment records, January 2007 VA examination report and 
July 2009 VA treatment record.  The evidence also demonstrates 
that the appellant's allergic rhinitis had its onset in service.  
Allergic rhinitis was not noted in his June 1985 examination 
report and the appellant stated that he did not have allergies 
prior to service.  (See March 2008 notice of disagreement).  
Additionally, the appellant's medical records indicate that the 
appellant does not have acute allergic rhinitis, and that he has 
been on continuous treatment, including medication, for this 
condition.  Based on the totality of the evidence, and resolving 
all reasonable doubt in the appellant's favor, the Board finds 
that service connection for allergic rhinitis is warranted. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


